 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-0046-MCE
11
                                  Plaintiff,            STIPULATION REGARDING EXCLUDABLE
12                                                      TIME PERIODS UNDER SPEEDY TRIAL ACT;
                            v.                          ORDER
13
     NOE GANDARA-SOTO,                                  DATE: April 9, 2020
14                                                      TIME: 10:00 a.m.
                                 Defendant.             COURT: Hon. Morrison C. England, Jr.
15

16

17          This case was set for a status conference on April 9, 2020, and continued to May 7, 2020, on the
18 Court’s on motion, citing the interests of public health and safety, and excluding time under the Speedy

19 Trial Act, pursuant to General Order 611. The parties now request that the Court continue the status
20 conference to June 11, 2020. To the extent it is needed, this stipulation supplements the basis for

21 exclusion of time under General Order 611 and requests that the Court also exclude time under Local

22 Code T4, for the reasons set forth below.

23          On March 18, 2020, this Court issued General Order 612, with reference to General Order 611,
24 which together permit District Judges to continue all matters scheduled to occur before May 1, 2020,

25 until a date after that, and to exclude time under the Speedy Trial Act. These General Orders were

26 entered to address public health concerns related to COVID-19.

27          Although the General Orders address the district-wide health concern, the Supreme Court has
28 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

      STIPULATION RE: SPEEDY TRIAL ACT; ORDER           1
30
 1 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 2 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 3 exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.

 4 at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 5 judge ordering and ends-of-justice continuance must set forth explicit findings on the record “either

 6 orally or in writing”).

 7           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 8 and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances

 9 are excludable only if “the judge granted such continuance on the basis of his findings that the ends of

10 justice served by taking such action outweigh the best interest of the public and the defendant in a

11 speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets

12 forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice

13 served by the granting of such continuance outweigh the best interests of the public and the defendant in

14 a speedy trial.” Id.

15           The General Order excludes delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

16 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

17 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

18 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

19 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court
20 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

21 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

22 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

23 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

24           In light of the societal context created by the foregoing, this Court should consider the following

25 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

26 justice exception, § 3161(h)(7) (Local Code T4). If continued, this Court should designate a new date

27 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

28 pretrial continuance must be “specifically limited in time”).

       STIPULATION RE: SPEEDY TRIAL ACT; ORDER              2
30
                                                      STIPULATION
 1
            1.      By previous order, this matter was set for status on April 9, 2020, and then continued to
 2
     May 7, 2020, at 10:00 a.m., on the Court’s own motion.
 3
            2.      By this stipulation, the defendant now moves to continue the status conference to June 11,
 4
     2020, and to exclude time between April 9, 2020, and June 11, 2020, under Local Code T4, in addition to
 5
     the exclusion of time pursuant to General Order 611.
 6
            3.      The parties agree and stipulate, and request that the Court find the following:
 7
                    a)      The government has represented that has produced the discovery associated with
 8
            this case including, among other things, investigative reports, photographs, as well as audio and
 9
            video recordings.
10
                    b)      Counsel for defense desires additional time to consult with his client, to review
11
            the current charges, to conduct investigation and research related to the charges, to review
12
            discovery for this matter, to discuss potential resolutions with his client, to prepare pretrial
13
            motions, and to otherwise prepare for trial.
14
                    c)      Defense counsel believes that failure to grant the above-requested continuance
15
            would deny counsel the reasonable time necessary for effective preparation, taking into account
16
            the exercise of due diligence.
17
                    d)      The government does not object to the continuance.
18
                    e)      Based on the above-stated findings, the ends of justice served by continuing the
19
            case as requested outweigh the interest of the public and the defendant in a trial within the
20
            original date prescribed by the Speedy Trial Act.
21
                    f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,
22
            et seq., within which trial must commence, the time period of April 9, 2020 to June 11, 2020,
23
            inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]
24
            because it results from a continuance granted by the Court at defendants’ request on the basis of
25
            the Court’s finding that the ends of justice served by taking such action outweigh the best interest
26
            of the public and the defendant in a speedy trial.
27
     ///
28
     ///
       STIPULATION RE: SPEEDY TRIAL ACT; ORDER             3
30
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5    Dated: April 7, 2020                                  MCGREGOR W. SCOTT
                                                            United States Attorney
 6
                                                            /s/ JAMES R. CONOLLY
 7                                                          JAMES R. CONOLLY
                                                            Assistant United States Attorney
 8
      Dated: April 7, 2020                                  /s/ JESSE I. SANTANA
 9                                                          JESSE I. SANTANA
                                                            Counsel for Defendant
10                                                          NOE GANDARA-SOTO
11
                                                    ORDER
12
            IT IS SO ORDERED.
13
     Dated: April 13, 2020
14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

      STIPULATION RE: SPEEDY TRIAL ACT; ORDER           4
30
